


109 HCON 492 IH: Urging the Government of the United States

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 492
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Hinchey (for
			 himself, Ms. Lee,
			 Mr. Conyers,
			 Mr. Farr, Ms. Waters, Ms.
			 Solis, Mr. McNulty,
			 Mr. McDermott, and
			 Mr. Stark) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on International
			 Relations
		
		CONCURRENT RESOLUTION
		Urging the Government of the United States
		  to declare that it does not intend to establish a long-term or permanent
		  military occupation of Iraq, and to work with the United Nations to convene an
		  international conference on Iraq’s future.
	
	
		Whereas it has become increasingly obvious that the
			 rationale for the military invasion of Iraq was based upon information and
			 intelligence that was falsified and misleading;
		Whereas the subsequent occupation of Iraq has resulted in
			 conditions that have led to the deterioration of economic and social conditions
			 as well as increasing tensions between Iraq’s ethnic communities;
		Whereas United States military, diplomatic, and economic
			 policies have not sufficiently acknowledged the complicated tensions among
			 Shia, Sunni, and Kurdish Iraqis, and within these three ethnic groups;
		Whereas the United States Government has not sufficiently
			 set conditions for Iraqis to take the lead in providing security for their
			 people and completing their political transition;
		Whereas Iraq is a country on the verge of disintegration,
			 already indicating conditions of civil war, making it a potential haven for
			 radical jihadists from other nations in the Middle East and around the
			 world;
		Whereas the United States failure to acknowledge cultural
			 tensions, and implement an adequate strategy to address these tensions, has
			 exacerbated the hostility among factions and the development of international
			 terrorism in Iraq and elsewhere around the world;
		Whereas the insurgency in Iraq is growing in strength and
			 destructive ability because an increasing number of Iraqis, especially Sunnis,
			 are strengthening their opposition to United States occupation;
		Whereas the strength of the insurgency may also be
			 attributed to a substantial number of Iraqi civilian casualties of war, as well
			 as the increasingly brutal tactics of governing Shiites against the
			 Sunnis;
		Whereas the United States attempts at public diplomacy
			 have not sufficiently addressed the low public approval ratings of the United
			 States among nations of the Middle East and in the Arab and Muslim world;
			 and
		Whereas the continuation of a United States presence in
			 Iraq facilitates the increase of international terrorism and weakens our
			 relationships with other countries of the Middle East: Now, therefore, be
			 it
		
	
		That—
			(1)Congress urges the
			 Government of the United States to declare that it does not intend to establish
			 a long-term or permanent military occupation of Iraq, including establishing
			 permanent military bases in Iraq;
			(2)Congress urges the
			 Government of the United States to work with the United Nations to convene an
			 international conference with the participation of the League of Arab States,
			 the European Union, Russia, China, Japan, and Israel; and
			(3)at
			 such a conference, the United States should work with the other nations
			 to—
				(A)develop a plan for
			 the peaceful accommodation of Iraq’s diverse cultural groups, including Shias,
			 Sunnis, and Kurds, within Iraq;
				(B)establish a system
			 to help settle disputes among Iraq’s diverse cultural groups;
				(C)bring terrorists in
			 Iraq to justice;
				(D)assist in the
			 harmonious and productive involvement of countries of the region with the rest
			 of the world; and
				(E)adopt a
			 comprehensive, international program to address and eliminate the dangerous and
			 destructive activities of terrorist organizations active in Iraq and elsewhere
			 around the world.
				
